875 P.2d 557 (1994)
PROVO CITY, Plaintiff and Petitioner,
v.
Brent Roland WARDEN, Defendant and Respondent.
No. 930059.
Supreme Court of Utah.
June 10, 1994.
Gary L. Gregerson, Vernon F. Romney, Provo, for plaintiff.
Thomas H. Means, Provo, for defendant.

ON CERTIORARI TO THE UTAH COURT OF APPEALS
HOWE, Justice:
We granted certiorari to review the court of appeals' opinion in this case found at 844 P.2d 360 (Utah Ct.App.1992). After giving full consideration to the briefs filed by the parties and their oral arguments, we affirm defendant's conviction for the reasons stated by the court of appeals in its opinion.
ZIMMERMAN, C.J., STEWART, Associate C.J., DURHAM, J., and BENCH, Court of Appeals Judge, concur.
HALL, J., did not participate herein; BENCH, Court of Appeals Judge, sat.